DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02 August 2022 has been entered.
Claims 10-18 and 21-32 are currently under consideration.  The Office acknowledges the amendments to claims 10, 11, 14-16, 21, 22, 25, 26, and 30.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-18 and 21-32 are rejected under 35 U.S.C. 103 as being unpatentable over Carabe-Fernandez (WO 2016/014422 A1), in view of Brown et al. (U.S. Pub. No. 2009/0213991 A1; hereinafter known as “Brown”).
Regarding claim 10, Carabe-Fernandez discloses a method for controlling a radiation therapy device (Abstract) comprising: acquiring a first arc-shaped trajectory, and the first arc-shaped trajectory is determined according to a medical image of a patient (Fig. 9; p. 10, lines 15-33; Figs. 4, 5; the strategies from Fig. 4 and 5 can be applied to real patient images such as that in Fig. 9); and driving a radiation therapy head to move along the first arc-shaped trajectory at a first speed (p. 11, lines 15-16) to control the radiation therapy head to emit rays and form a radiation field (Fig. 4; p. 8, lines 1-2), wherein the first speed is smaller than a preset speed threshold (p. 5, lines 5-8; e.g., the threshold may be the limited rotational speed that the gantry can move at); wherein the radiation therapy head performs a whole circumferential movement (Figs. 3, 4; p. 5, line 30 – p. 6, line 11; gantry rotation that can be at least a portion of 360 degrees, thus including the entire 360 degree rotation; p. 9, lines 5-16; the gantry can clearly be used for a 360 degree arc), and a circumferential trajectory along which the radiation therapy head moves comprises at least two first arc-shaped trajectories, and any two first arc-shaped trajectories are discontinuous (Figs. 3, 4; e.g., arcs between positions 15 and 16 and between positions 18 and 19 are discontinuous), wherein the circumferential trajectory further comprises at least two second arc-shaped trajectories (Fig. 4; e.g., arcs between positions 16 and 17 and positions 17 and 18), wherein the method further comprises: driving the radiation therapy head to move along one of the at least two second arc-shaped trajectories and controlling the radiation therapy head to emit rays and form a radiation field or controlling the radiation therapy head to stop emitting rays (p. 8, lines 1-15; e.g., the radiation therapy head stops emitting rays between positions 16 and 17 and 18, or emits rays and forms a radiation field between positions 17 and 16 in the opposite direction), wherein when the radiation therapy head moves along one of the at least two first arc-shaped trajectories or one of the at least two second arc-shaped trajectories, the radiation field in each direction comprises at least one sub-radiation field (Figs. 3, 4; e.g., each trajectory may be broken down into numerous different arcs, which comprise sub-radiation fields). Carabe-Fernandez fails to disclose that the radiation therapy head moves along one of the at least two second arc-shaped trajectories at a second speed, wherein the second speed is larger than or equal to the preset speed threshold, as well as that the at least one sub-radiation field is to adjust an amount of the rays.  Brown teaches a similar method for controlling a radiation therapy device that uses multiple arc-shaped trajectories (Abstract), wherein a radiation therapy head is driven along a first arc-shaped trajectory at a first speed smaller than a preset speed threshold, and is driven along a second arc-shaped trajectory at a second speed larger than or equal to the preset speed threshold, and when the radiation therapy head moves along one of the trajectories, the radiation field in each direction comprises at least one sub-radiation field to adjust an amount of rays, in order to selectively provide a different/variable dose ([0026]; [0033]; [0047]-[0048]; [0065]-[0068]; rotation speed can be varied and/or leaf position can be changed).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Carabe-Fernandez so that the radiation therapy head moves at a second speed larger than or equal to the preset speed threshold along the second arc-shaped trajectory and so that an amount of rays can be adjusted, as taught by Brown, in order to selectively provide a different/variable dose.
Regarding claim 11, the combination of Carabe-Fernandez and Brown discloses the invention as claimed, see rejection supra, and Carabe-Fernandez further discloses that one of the at least two first arc-shaped trajectories and one of the at least two second arc-shaped trajectories are alternately arranged (Figs. 3, 4; e.g., second trajectory between positions 16 and 17 is alternately arranged with first trajectory between positions 15 and 16).
Regarding claim 12, the combination of Carabe-Fernandez and Brown discloses the invention as claimed, see rejection supra, and Carabe-Fernandez further discloses that the radiation field comprises a plurality of sub-radiation fields (Figs. 3, 4; e.g., each trajectory may be broken down into numerous different arcs, which comprise sub-radiation fields), the controlling the radiation therapy head to emit rays and form a radiation field comprises: controlling the radiation therapy head to continuously emit rays and sequentially form the plurality of sub-radiation fields (p. 6, lines 4-8); or controlling the radiation therapy head to emit rays every time one sub-radiation field is formed (p. 7, line 25 – p. 8, line 8).
Regarding claim 13, the combination of Carabe-Fernandez and Brown discloses the invention as claimed, see rejection supra, and further discloses that the sizes and shapes of the plurality of sub-radiation fields are different from each other (Carabe-Fernandez: p. 11, lines 4-14; p. 5, lines 21-29; each trajectory may be broken down into numerous different arcs of different shapes/sizes; Brown: [0026], [0047]; leaf movements).
Regarding claim 14, the combination of Carabe-Fernandez and Brown discloses the invention as claimed, see rejection supra, and Carabe-Fernandez further discloses that at least two of the central angles corresponding to all of the at least two first arc-shaped trajectories comprised in the circumferential trajectory are different (p. 11, lines 4- 14).
Regarding claim 15, the combination of Carabe-Fernandez and Brown discloses the invention as claimed, see rejection supra, and further discloses driving the radiation therapy head to move along one of the at least two second arc-shaped trajectories at the second speed (Brown: [0026]; [0033]; [0048]; [0065]-[0068]) and controlling the radiation therapy head to emit rays with an intensity less than a preset intensity threshold (Carabe-Fernandez: p. 8, lines 9-10; Brown: [0065]-[0068]).
Regarding claim 16, the combination of Carabe-Fernandez and Brown discloses the invention as claimed, see rejection supra, and Carabe-Fernandez further discloses that the acquiring the first arc-shaped trajectory comprises: acquiring the medical image of the patient, determining a location of a tumor lesion area according to the medical image (Fig. 9; p. 10, lines 15-33; Figs. 4, 5; the strategies from Fig. 4 and 5 are applied to real patient images such as that in Fig. 9); and determining the first arc-shaped trajectory according to the location of the tumor lesion area (p. 7, lines 25-36; Fig. 4; non-uniform target in a patient with first arc-shaped trajectories based on the location of this target).
Regarding claim 17, the combination of Carabe-Fernandez and Brown discloses the invention as claimed, see rejection supra, and Carabe-Fernandez further discloses determining a location of designated tissue and organ around the tumor lesion area according to the medical image (Fig. 9; p. 10, lines 15-33; Figs. 4, 5; the strategies from Fig. 4 and 5 are applied to real patient images such as that in Fig. 9) and determining the first arc-shaped trajectory according to the location of the designated tissue and organ around the tumor lesion area (Fig. 4; p. 7, lines 25-36; trajectories are determined according to the tumor lesion location and the organ at risk next to the target tumor).
Regarding claim 18, the combination of Carabe-Fernandez and Brown discloses the invention as claimed, see rejection supra, Carabe-Fernandez further discloses that the radiation therapy head comprises a ray source and controlling the ray source to emit rays to form the at least one sub-radiation field (p. 5, line 30 – p. 6, line 11), and Brown further discloses that the radiation therapy head also comprises an MLC that is also controlled to form the at least one sub-radiation field in order to shape the field as desired ([0026]; [0031]; [0047]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Carabe-Fernandez and Brown so that the radiation therapy head also comprises an MLC that is also controlled to form the at least one sub-radiation field, as taught by Brown, in order to shape the field as desired.
Regarding claim 21, Carabe-Fernandez discloses an apparatus for controlling a radiation therapy device (Abstract) comprising at least one processor and at least one memory configured to store at least one instruction executable by the at least one processor (taken to be inherently/implicitly disclosed by Carabe-Fernandez; such therapy treatment planning systems necessarily include processors/memories to control treatment), wherein the at least one processor is configured to: acquire a first arc-shaped trajectory, wherein the first arc-shaped trajectory is determined according to a medical image of a patient (Fig. 9; p. 10, lines 15-33; Figs. 4, 5; the strategies from Fig. 4 and 5 are applied to real patient images such as that in Fig. 9); drive a radiation therapy head to move along the first arc-shaped trajectory at a first speed (p. 11, lines 15-16), wherein the first speed is smaller than a preset speed threshold (p. 5, lines 5-8; e.g., the threshold may be the limited rotational speed that the gantry can move at); control the radiation therapy head to emit rays and form a radiation field when the radiation therapy head moves along the first arc-shaped trajectory (Fig. 4; p. 8, lines 1-2); and perform a whole circumferential movement (Figs. 3, 4; p. 5, line 30 – p. 6, line 11; gantry rotation that can be at least a portion of 360 degrees, thus including the entire 360 degree rotation; p. 9, lines 5-16; the gantry can clearly be used for a 360 degree arc), wherein a circumferential trajectory along which the radiation therapy head moves comprises at least two first arc-shaped trajectories, and any two first arc-shaped trajectories are discontinuous (Figs. 3, 4; e.g., arcs between positions 15 and 16 and between positions 18 and 19 are discontinuous), wherein the circumferential trajectory further comprises at least two second arc-shaped trajectories (Fig. 4; e.g., arcs between positions 16 and 17 and positions 17 and 18), wherein the at least one processor is configured to: drive the radiation therapy head to move along one of the at least two second arc-shaped trajectories and control the radiation therapy head to emit rays and form a radiation field when the radiation therapy head moves along one of the at least two second-arc shaped trajectories or control the radiation therapy head to stop emitting rays when the radiation therapy head moves along the second-arc shaped trajectory (p. 8, lines 1-15; e.g., the radiation therapy head stops emitting rays between positions 16 and 17 and 18, or emits rays and forms a radiation field between positions 17 and 16 in the opposite direction); and wherein when the radiation therapy head moves along one of the at least two first arc-shaped trajectories or one of the at least two second arc-shaped trajectories, the radiation field in each direction comprises at least one sub-radiation field (Figs. 3, 4; e.g., each trajectory may be broken down into numerous different arcs, which comprise sub-radiation fields).  Carabe-Fernandez fails to disclose that the radiation therapy head moves along one of the at least two second arc-shaped trajectories at a second speed, wherein the second speed is larger than or equal to the preset speed threshold, as well as that the at least one sub-radiation field is to adjust an amount of the rays.  Brown teaches a similar apparatus for controlling a radiation therapy device that uses multiple arc-shaped trajectories and a processor and memory (Abstract; [0003]; [0027]; [0044]; [0072]-[0073]), wherein a radiation therapy head is driven along a first arc-shaped trajectory at a first speed smaller than a preset speed threshold, and is driven along a second arc-shaped trajectory at a second speed larger than or equal to the preset speed threshold, and when the radiation therapy head moves along one of the trajectories, the radiation field in each direction comprises at least one sub-radiation field to adjust an amount of rays, in order to selectively provide a different/variable dose ([0026]; [0033]; [0047]-[0048]; [0065]-[0068]; rotation speed can be varied and/or leaf position can be changed).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Carabe-Fernandez so that the radiation therapy head moves at a second speed larger than or equal to the preset speed threshold along the second arc-shaped trajectory and so that an amount of rays can be adjusted, as taught by Brown, in order to selectively provide a different/variable dose.
Regarding claim 22, the combination of Carabe-Fernandez and Brown discloses the invention as claimed, see rejection supra, and Carabe-Fernandez further discloses that one of the at least two first arc-shaped trajectories and one of the at least two second arc-shaped trajectories are alternately arranged (Figs. 3, 4; e.g., second trajectory between positions 16 and 17 is alternately arranged with first trajectory between positions 15 and 16).
Regarding claim 23, the combination of Carabe-Fernandez and Brown discloses the invention as claimed, see rejection supra, and Carabe-Fernandez further discloses that the radiation field comprises a plurality of sub-radiation fields (Figs. 3, 4; e.g., each trajectory may be broken down into numerous different arcs, which comprise sub-radiation fields), and the at least one processor is further configured to: control the radiation therapy head to continuously emit rays and sequentially form the plurality of sub-radiation fields (p. 6, lines 4-8); or control the radiation therapy head to emit rays every time one sub-radiation field is formed (p. 7, line 25 – p. 8, line 8).
Regarding claim 24, the combination of Carabe-Fernandez and Brown discloses the invention as claimed, see rejection supra, and further discloses that sizes and shapes of the plurality of sub-radiation fields are different from each other (Carabe-Fernandez: p. 11, lines 4-14; p. 5, lines 21-29; each trajectory may be broken down into numerous different arcs of different shapes/sizes; Brown: [0026], [0047]; leaf movements).
Regarding claim 25, the combination of Carabe-Fernandez and Brown discloses the invention as claimed, see rejection supra, and Carabe-Fernandez further discloses that at least two of the central angles corresponding to all of the at least two first arc-shaped trajectories comprised in the circumferential trajectory are different (p. 11, lines 4- 14).
Regarding claim 26, the combination of Carabe-Fernandez and Brown discloses the invention as claimed, see rejection supra, and further discloses that the at least one processor is configured to control the radiation therapy head to emit rays with an intensity less than a preset intensity threshold when the radiation therapy head moves along one of the at least two second arc-shaped trajectories (Carabe-Fernandez: p. 8, lines 9-10; Brown: [0065]-[0068]).
Regarding claim 27, the combination of Carabe-Fernandez and Brown discloses the invention as claimed, see rejection supra, and Carabe-Fernandez further discloses that the at least one processor is further configured to: acquire the medical image of the patient, and determine a location of a tumor lesion area according to the medical image (Fig. 9; p. 10, lines 15-33; Figs. 4, 5; the strategies from Fig. 4 and 5 are applied to real patient images such as that in Fig. 9); and determine the first arc-shaped trajectory according to the location of the tumor lesion area (p. 7, lines 25-36; Fig. 4; non-uniform target in a patient with first arc-shaped trajectories based on the location of this target).
Regarding claim 28, the combination of Carabe-Fernandez and Brown discloses the invention as claimed, see rejection supra, and Carabe-Fernandez further discloses that the at least one processor is further configured to: determine a location of designated tissue and organ around the tumor lesion area according to the medical image (Fig. 9; p. 10, lines 15-33; Figs. 4, 5; the strategies from Fig. 4 and 5 are applied to real patient images such as that in Fig. 9) and determine the first arc-shaped trajectory according to the location of the designated tissue and organ around the tumor lesion area (Fig. 4; p. 7, lines 25-36; trajectories are determined according to the tumor lesion location and the organ at risk next to the target tumor).
Regarding claim 29, the combination of Carabe-Fernandez and Brown discloses the invention as claimed, see rejection supra, Carabe-Fernandez further discloses that the radiation therapy head comprises a ray source and that the at least one processor is further configured to control the ray source to emit rays to form the at least one sub-radiation field (p. 5, line 30 – p. 6, line 11), and Brown further discloses that the radiation therapy head also comprises an MLC that is also controlled by a processor to form the at least one sub-radiation field in order to shape the field as desired ([0026]; [0031]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Carabe-Fernandez and Brown so that the radiation therapy head also comprises an MLC that is also controlled by the at least one processor to form the at least one sub-radiation field, as taught by Brown, in order to shape the field as desired.
Regarding claim 30, the combination of Carabe-Fernandez and Brown discloses the invention as claimed, see rejection supra, and further discloses a radiation therapy system comprising a controller and a radiation therapy head, wherein the controller comprises the processor of the apparatus for controlling a radiation therapy device according to claim 21 (Carabe-Fernandez: see rejection of claim 21, gantry; Brown: Fig. 6, [0072]-[0073]).
Regarding claim 31, the combination of Carabe-Fernandez and Brown discloses the invention as claimed, see rejection supra, and further discloses a frame, wherein the controller is electrically connected with the frame, the radiation therapy head is disposed on the frame and the controller controls the radiation therapy head to move through the frame (Carabe-Fernandez: see rejection of claim 21, gantry; Brown: Fig. 6; e.g., a gantry is movably disposed on a frame).

Response to Arguments
Applicant’s arguments with respect to the claim objection and the rejections under 35 U.S.C. 112 have been fully considered and are persuasive in light of the amendments.  The objection and rejections have been withdrawn. 
Applicant's arguments with respect to the rejections under 35 U.S.C. 103 have been fully considered but they are not persuasive.  Applicant argues that Carabe-Fernandez does not teach that the radiation head performs a whole circumferential movement, as Fig. 4 only depicts a half-arc movement.  However, as detailed supra, Carabe-Fernandez clearly teaches that its device and method can include a 360 degree movement.  Figure 4 is merely exemplary of its capabilities for turning on/off the beam during different trajectories.  Applicant also argues that the proposed combination fails to teach adjusting the amount of rays.  The examiner disagrees.  As detailed supra, Brown clearly teaches adjusting an amount of rays by, for example, changing size/shape of sub-radiation fields by changing the leaf positions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS B COX/Primary Examiner, Art Unit 3791